  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )      CRIMINAL ACTION NO.
     v.                          )         2:18cr283-MHT
                                 )              (WO)
JAMISON CLEVAR McQUEEN           )

               FORFEITURE MONEY JUDGMENT

    This   cause   comes       before   the   court    upon   the

government’s motion for a forfeiture money judgment in

the amount of $ 74,500.00 (doc. no. 146).             Being fully

advised of the relevant facts, the court hereby finds

that defendant Jamison Clevar McQueen obtained at least

$ 74,500.00 in proceeds from the conspiracy to commit

bank fraud and mail fraud to which he pled guilty.

    Accordingly,     it   is   hereby   ORDERED,   ADJUDGED   and

DECREED that, for good cause shown, the government’s

motion is granted.

    It is further ORDERED that, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and Rule 32.2(b)(2) of the Federal Rules

of Criminal Procedure, defendant Jamison Clevar McQueen

shall be held liable for a forfeiture money judgment in

the amount of $ 74,500.00.
    It is further         ORDERED that, upon entry        of this

order, it shall become a final order of forfeiture as

to the defendant.

    The     court   retains      jurisdiction    to   address     any

third-party     claim     that    may    be   asserted   in     these

proceedings, to enter any further order necessary for

the forfeiture and disposition of such property, and to

order any substitute assets forfeited to the United

States    up   to   the   amount    of    the   forfeiture      money

judgment.

    DONE, this the 14th day of June, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
